IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40948
                         Summary Calendar



RICARDO CHILDRESS

                Plaintiff - Appellant

     v

WAYNE SCOTT, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; JAMES ZELLER, Warden; ARTHUR ANDERSON;
AMADO IGLESIAS; D. R. CHAMBERLAND; TERRY HICKS; WEXFORD; ELDA
TANGUMA; AMY ELIZABETH GIBSON; DIEGO CONTRERAS,

                Defendants - Appellees

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-95-CV-596
                      --------------------
                        October 18, 2002

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Ricardo Childress (“Childress”), Texas state prisoner

#433105, appeals the district court’s denial of his motion

requesting leave to properly identify defendants Chamberland and

Wexford as parties in the 42 U.S.C. § 1983 civil rights action

that was dismissed in October 1997.     Childress’ motion for the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40948
                                -2-

appointment of counsel is DENIED.   The denial of his motion to

amend is reviewed for an abuse of discretion.    See Jacobsen v.

Osborne, 133 F.3d 315, 318 (5th Cir. 1998).    The magistrate judge

did not abuse his discretion in denying Childress’ motion because

the statute of limitations period has expired, and because

defendants Wexford and Chamberland did not receive proper notice

that an action was filed against them.    See id. at 319-21; FED.

R. CIV. P. 15(c).   Furthermore, Childress has not established

that the identity of defendants Wexford and Chamberland was

fraudulently concealed.

     AFFIRMED; DENY MOTION FOR APPOINTMENT OF COUNSEL.